Citation Nr: 1041773	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  05-39 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran had active service from October 1956 to April 1984.  
The Veteran died in June 2004, and the appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an October 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska, 
which denied the benefits sought on appeal.  

Upon reviewing the claim, the Board, in November 2008, returned 
the case to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The purpose of the remand was to obtain 
additional information pertinent to the claim before the Board.  
The claim was subsequently returned to the Board and, upon 
further review, the Board referred the matter to the Veterans 
Health Administration (VHA) for an advisory opinion concerning 
the Veteran's chronic obstructive pulmonary disease (COPD) and 
his carcinoma.  This occurred in March 2010.  The advisory 
opinion has been obtained and has been included in the claims 
folder for review.  It is noted that the appellant, along with 
her representative, were given the opportunity to provide any 
comments with respect to the opinion and those comments have been 
included in the claims folder for review.  


FINDINGS OF FACT

1.  During his lifetime, the Veteran was in receipt of VA 
compensation benefits and was service-connected for chronic 
obstructive pulmonary disease (COPD).  

2.  The Veteran died in July 2004, and the modified Certificate 
of Death listed the cause of the Veteran's death to be 
adenocarcinoma of the lung with metastatic disease to the brain 
and bone, due to or as a consequence of cigarette use and COPD.  

3.  Medical evidence has etiologically linked the Veteran's death 
with his service-connected COPD.  


CONCLUSION OF LAW

A disability of service origin contributed substantially or 
materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 
1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.139, 
3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the appellant's claim on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the appellant dated in August 2004 and 
December 2008.   See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  The appellant 
and her representative have not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error or 
deficiency in the accomplishment of the duty to notify and duty 
to assist has prejudiced her in the adjudication of her appeal.  
See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to notify 
and duty to assist have been satisfied and will proceed to the 
merits of the Veteran's appeal.

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant should not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

Also, the Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.  When 
all the evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The appellant contends that as a result of her husband's service-
connected chronic obstructive pulmonary disease (COPD), he was 
prone to develop cancer of the lungs, which in turn, caused her 
husband's death.  The RO has denied her claim and she has 
appealed to the Board for review.

The Veteran died in July 2004.  Per the initial Certificate of 
Death, the Veteran passed away as a result of adenocarcinoma of 
the lung with metastatic disease in the brain and bones.  No 
other illnesses, diseases, or disabilities were listed or 
suggested.  An autopsy was not performed.  The Board would note 
that three Certificates of Death were proffered to the VA over 
the course of this appeal.  The third Certificate of Death 
indicates that the Veteran's adenocarcinoma was due to or a 
consequence of cigarette use and COPD.  Contained in the claims 
file is an Affidavit for Correction of Record that confirms that 
a formal correction of the Certificate of Death was made in 
September 2005.  

At the time of the Veteran's death, he was service-connected for 
the following disabilities and disorders:  status post-surgery 
left nephrectomy, degenerative disc disease at L5-S1, a duodenal 
ulcer, the residuals of a right little finger metacarpal 
fracture, status post-surgery right inguinal hernia repair, COPD, 
and left thumb tendonitis.  These disabilities were evaluated at 
a combined 50 percent evaluation at the time of the Veteran's 
death.  He was not in receipt of a total disability evaluation 
based on individual unemployability due to his service-connected 
disabilities, and he also was not in receipt of a VA pension.  At 
the time of his death, the Veteran did not have a claim before 
the VA.

To support her claim, the appellant proffered copies of the 
Veteran' post-service medical records.  Of interest are the 
following medical records:  A federal medical record from 
November 2003 indicates that he was provisionally diagnosed as 
suffering from meditational adenopathy that the doctor suspected 
as being due to lung cancer.  At that type, he was also suffering 
from moderate to severe underlying COPD.  Although the Veteran 
had been a smoker, he had given up smoking twenty-eight years 
earlier - in 1975.  A March 2004 record shows that a brain scan 
was accomplished.  This test showed brain metastases.  The record 
also indicated that the Veteran was treated and would be treated 
for the cancer of the lung and the brain.  Finally, a letter from 
the Veteran's physician, a Doctor M. L. Stewart, dated July 2005, 
was also submitted.  In that letter, Dr. Stewart wrote, "The 
primary cause of his death was certainly metastatic lung cancer, 
but cigarette use and COPD certainly contributed to his demise."  

As a result of the appellant's claim for benefits, the RO 
forwarded the claim to a physician to review the claim and the 
appellant's assertions.  In November 2005, a VA physician wrote 
that the "it is not likely that chronic obstructive pulmonary 
disease had any direct or causal role in [the Veteran's] death 
per 38 C.F.R. 3.312."  

The final opinions of record are the result of the Board 
forwarding the claim to VHA for the purpose of obtaining an 
opinions with respect to the assertions made by the appellant.  
The first opinion was provided in April 2010.  The Chief of 
Hematology and Oncology of the Jesse Brown VA Medical Center 
(VAMC) proffered the following:

	. . . Adenocarcinomas are more common 
in never smokers. . . . It is possible that 
his long standing COPD increased the risk 
of cancer. . . . Briefly, there is 
compelling data that the chronic 
inflammation associated with COPD acts as a 
tumor promoter, synergizing with the effect 
of smoking to increase lung cancer risk. . 
. .

	. . . Factors contributing to the 
development of lung cancer include tobacco 
smoking and also longstanding pulmonary 
inflammation related to COPD.

	. . . the COPD contributed 
substantially and materially to his [the 
Veteran's] death.

A second doctor's opinion, a VA Professor of Medicine of the 
Division of Pulmonary and Critical Care Medicine, Northwestern 
University Feinberg School of Medicine, opined that the Veteran's 
COPD was "causally or etiologically related" to his death from 
lung cancer, and that his COPD contributed to his death by lung 
cancer.  In both instances, the examiners provided a detailed 
analysis as to why they made these conclusions.  Included in this 
analysis were references to treatises and studies on lung cancer 
and COPD.  

The surviving spouse of a Veteran who has died of a service-
connected or compensable disability may be entitled to receive 
Dependency and Indemnity Compensation.  38 U.S.C.A. § 1310; Wray 
v. Brown, 7 Vet. App. 488 (1995).  The death of the Veteran will 
be considered as having been due to a service-connected 
disability when the evidence establishes that such disability was 
either the principal or a contributory cause of death.  38 C.F.R. 
§ 3.312(a).  The appellant will be entitled to service connection 
for the cause of death if it is shown that the service-connected 
disabilities contributed substantially or materially to cause 
death; that they combined to cause death; or that they aided or 
lent assistance to the production of death.  See 38 C.F.R. § 
3.312(c)(1).  However, service-connected disabilities of a static 
nature involving muscular or skeletal functions and not 
materially affecting other vital body functions will not be held 
to have contributed to death resulting primarily from some other 
cause.  38 C.F.R. § 3.312(c)(2).

The standards and criteria for determining whether or not a 
disability from which a Veteran has died is service connected are 
the same standards and criteria employed for determining whether 
a disability is service connected generally, i.e., while the 
Veteran is still alive.  38 U.S.C.A. § 1310.

Additionally, in Galvagno v. Derwinski, 3 Vet. App. 118, 119 
(1992), the United States Court of Appeals for Veterans Claims 
(Court), stated the following:

Further, in cases where the primary cause 
of death is so "overwhelming" that death 
would have resulted regardless of the 
existence of a service-connected 
disability, a service-connected condition 
may be found to be a contributory cause of 
death where that condition has had a 
"material influence in accelerating death" 
because it "affected a vital organ and was 
of itself progressive or debilitating [in] 
nature".

Service connection may be established for a current disability in 
several ways including on a direct basis.  38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303(a), 3.304.  Direct service connection may be 
established for a current disability resulting from diseases or 
injuries which are clearly present in service or for a disease 
diagnosed after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(a), (b), (d).  
Establishing direct service connection for a disability which has 
not been clearly shown in service requires evidence sufficient to 
show (1) the existence of a current disability; (2) the existence 
of a disease or injury in service; and, (3) a relationship or 
connection between the current disability and a disease 
contracted or an injury sustained during service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(d); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Moreover, service connection connotes many factors, but 
basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A determination 
of service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309, 
314 (1993).

In this instance, there is both positive and negative evidence in 
support of the appeal.  There is no dispute that the Veteran's 
metastatic lung cancer led to his death.  The question that the 
Board must answer is whether his service-connected COPD was 
causally or etiologically related to his death from lung cancer 
or whether the COPD contributed substantially or materially to 
his death.  

The Board must weigh the credibility and probative value of the 
medical opinions, and in so doing, the Board may favor one 
medical opinion over the other.  See Evans v. West, 12 Vet. App. 
22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (it is not error for the Board to favor the opinion of one 
competent medical expert over that of another when the Board 
gives an adequate statement of reasons and bases for doing so).  
The Board must account for the evidence it finds persuasive or 
unpersuasive, and provide reasons for rejecting material evidence 
favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994).  In determining the weight assigned to this 
evidence, the Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court 
held that a claims file review, as it pertains to obtaining an 
overview of a Veteran's medical history, is not a requirement for 
private medical opinions.  A review of the claims file by a VA 
examiner, without more, does not automatically render the VA 
examiner's opinion competent or persuasive since the claims file 
is a tool to assist in familiarity for the physician with the 
claims file, and conversely a private medical opinion may not be 
discounted solely because the opining clinician did not review 
the claims file as there are other means by which a physician can 
become aware of critical medical facts, such as a history of 
treating the Veteran for an extended period of time and/or 
reviewing pertinent medical literature.  The relevant focus is 
not on whether the clinician had access to the claims file, but 
instead on whether the clinician was "informed of the relevant 
facts" in rendering a medical opinion.  Thus, when VA refers to 
facts obtained from review of the claims file as a basis for 
crediting one expert opinion over another, it is incumbent upon 
VA to point out those facts and explain why they were necessary 
or important in forming the appropriate medical judgment.  
Certainly, the particular medical information contained in a 
claims file may have significance to the process of formulating a 
medically valid and well-reasoned opinion.  The Court further 
held that a medical opinion that contains only data and 
conclusions is not entitled to any weight and a review of the 
claims file cannot compensate for lack of the reasoned analysis 
required in a medical opinion, which is where most of the 
probative value of a medical opinion comes is derived.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in 
Nieves-Rodriguez, the Court indicated that it is the factually 
accurate, fully articulated, sound reasoning for the conclusion, 
not the mere fact that the claims file was reviewed, that 
contributes probative value to a medical opinion.

In this instance, there is one VA-related medical opinion that 
discounts the arguments made by the appellant and her accredited 
representative.  Contrary to that opinion are the opinions 
provided by the Veteran's private doctor, along with the two VHA 
opinions.  All three of those physicians opined that the 
Veteran's COPD was causally or etiologically related to his death 
from lung cancer, or alternatively, that the COPD contributed 
substantially and materially to his death.  It is further noted 
that the two VHA doctors reviewed the Veteran's claims folder, 
provided opinions, and referenced treatises and articles to 
substantiate their hypotheses.  They were not equivocal in their 
assertions; the same may be said for the assertion provided by 
the Veteran's private doctor.  While a VA doctor at the local VA 
Medical Center did provide a contrary opinion, the examiner 
failed to provide any rationale or note any studies that 
supported his assertions.  

The Board would further point to the opinion provided by the 
private doctor and the two VHA doctors.  The doctors were not 
equivocal, vague, or ambiguous with their assertions.  In other 
words, the Board believes that the three physicians provided 
sound reasoning in their analysis of the situation.  They 
reviewed in detail the pertinent medical records, discussed the 
salient facts, and provided complete rationale for all 
conclusions presented, as noted in the discussion above.  The 
Board believes that the VA-related examiner in November 2005 did 
not do this.

As such, the Board attaches the most significant probative value 
to the private doctor's opinion as well as the assertions 
supplied by the two VHA-related doctors.  Their opinions are well 
reasoned, detailed, consistent with other evidence of record, and 
included an access to the accurate background of the Veteran.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Thus, the 
Board finds that with the resolution of reasonable doubt in the 
appellant's favor, it is as likely as not that the Veteran's 
adenocarcinoma of the lung with brain and bone metastases, which 
essentially caused his death, was the result or caused by the 
Veteran's COPD, or alternatively, the Veteran's COPD 
substantially and materially contributed to his death.  As such, 
service connection for the cause of the Veteran's death is 
warranted.


ORDER

Service connection for the cause of the Veteran's death is 
granted.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


